EXAMINER'S AMENDMENT
Claims 1, 3, and 6-12 are allowed.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In the claims:
Cancel non-elected claims 13-18.  [Note:  These claims were non-elected without traverse in the applicants’ response of March 29, 2021 to the restriction requirement mailed February 10, 2021, and acknowledged by the examiner in section 1 of the Office Action mailed May 14, 2021.  The applicants reserve the right to file one or more divisional applications directed to these non-elected claims].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        July 28, 2021